Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furukawa et al. (2019/0238819).
Regarding claim 1, Furukawa discloses one or more memories configured to store instructions; and one or more processors configured to execute the instructions stored in the one or more memories to: 
obtain first viewpoint information about at least one of a position and an orientation of an image capturing apparatus (par. 127, 128);   
obtain, from a storage apparatus, a plurality of data for generating a virtual viewpoint image, the plurality of data having been generated based on a plurality of images captured by a plurality of image capturing apparatuses (s42), wherein among the plurality of data, data generated based on an image captured by an image capturing apparatus which is specified based on at least one of position and orientation of the image capturing apparatus (s49) and at least one of the position and the direction of the virtual viewpoint (s44-s48), is obtained with a reduced data amount (s19, s20); and generate a virtual viewpoint image corresponding to the first viewpoint information based on the plurality of data and the first viewpoint information (s50-s54). 
	Regarding claim 2, Furukawa discloses the data with the reduced data amount stored in the storage apparatus is obtained by reducing information about a shape of an object corresponding to a region included in the captured image (s19, s20).
	Regarding claim 3, Furukawa discloses the data with the reduced data amount stored in the storage apparatus is obtained by reducing information about a color of an object included in the captured image (s19, s20).
	Regarding claim 4, Furukawa discloses the data with the reduced data amount stored in the storage apparatus is obtained by reducing information of the captured image including a region corresponding to a specific object (s19, s20).
	Regarding claim 5, Furukawa inherently discloses the specific object is shielded by another object when viewed from a specific the virtual viewpoint.  That is, the multi camera 11 in Furukawa is intended to pickup images in any manner, such as an object being blocked by another object.
	Regarding claim 6, Furukawa discloses the data with the reduced data amount is obtained by reducing a frame rate of the data stored in the storage apparatus (par. 92).  That is, the low resolution texture image and the low resolution depth image encoded by AVC or HEVC encoding method inherently include reduced frame rate when the image contains very little motion.  
	Regarding claims 7 and 8, see rejection to claim 1.
	Regarding claim 9, Furukawa discloses the image capturing apparatus is specified from the plurality of image capturing apparatuses based on a relationship between the orientation of the image capturing apparatus and the direction of the virtual viewpoint represented by the first viewpoint information (s44-s46).
	Regarding claim 10, Furukawa discloses the image capturing apparatus is specified from the plurality of image capturing apparatuses based on a relationship between the position of the image capturing apparatus and the position of the virtual viewpoint represented by the first viewpoint information (s44-s46).
	Regarding claim 12, Furukawa discloses an image capturing apparatus is specified from the plurality of image capturing apparatuses based on an angle between an optical axis determined based on the position and the direction of the virtual viewpoint and an optical axis determined based on a position and an orientation of the image capturing apparatus (s44-s48).  The line of sight of the viewer (s44) meets the optical axis of the virtual viewpoint.  The three faces corresponding to sight line as selection faces (s47) meets the optical axis of the image capturing apparatus.
	Regarding claim 13, Furukawa discloses data based on an image captured by the specified image capturing apparatus is not to be used for generating the virtual viewpoint image corresponding to the first viewpoint information, and is not obtained from the storage apparatus (as shown in s47, only the selected faces are being used and all other are not being used).
	 Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422